ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JOHN L. DOWNER of ATLANTIC CITY, who was admitted to the bar of this State in 1985, be suspended from the practice of law and sanctioned, and said JOHN L. DOWNER having been Ordered to Show Cause why he should not be so suspended and sanctioned;
And said JOHN L. DOWNER having informed the Court that he would pay the Fee Arbitration award by Thursday, November 8, 1990;
And good cause appearing;
It is ORDERED that JOHN L. DOWNER shall be suspended from the practice of law pending the further Order of the Court, effective 1:00 p.m., Thursday, November 8,1990; provided, however, that the suspension shall not take effect if, prior *456to that time, respondent tenders to the Clerk of this Court a certified or bank check in the amount of $350.00, payable to Barbara Kohl; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter, including the $500.00 sanction recommended by the Disciplinary Review Board.